Title: From James Madison to Jared Irwin, 15 December 1808
From: Madison, James
To: Irwin, Jared



Sir,
Department of State Decr. the 15th. 1808

I have received a letter from Mr. Foronda the Spanish Chargè des Affaires complaining that a certain Archibald Clarke, of the Town of Newton, in Camden County Georgia, had passed over into the Province of East Florida with armed Men, and taken by force a Negro Woman from the House of David Garvin, an Inhabitant of that Province; and that notwithstanding the immediate application of Governor White to the Justices of Camden County, no satisfaction had been received.  As the case, as stated, is a violation of the Territorial Sovereignty of Spain, for which the United States are responsible, I take the liberty of asking from your Excellency, an explanation of the circumstances, with an account of any steps taken, or proposed to be taken under the Authority of the State of Georgia.  I have the Honor to be with respectful consideration Your Obt Ser

James Madison

